TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00350-CR




Jonathan Shawn Goosby, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 55829, HONORABLE JOE CARROLL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Jonathan Shawn Goosby seeks to appeal from a judgment of conviction for burglary
of a habitation.  The trial court has certified, and the record confirms, that this is a plea bargain case
and Goosby has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See
id. rule 25.2(d).
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   June 23, 2005
Do Not Publish